Por cuanto, la parte apelada en moción notificada a la parte ape-lante solicitó la desestimación del recurso interpuesto en este caso por negligencia en su tramitación y por frívolo, celebrándose la vista de la moción con la sola asistencia de la parte apelada el 23 de enero, 1933;
Por cuanto, de la moción y de los documentos acompañados a la misma resulta que la apelación se interpuso el 24 de septiembre, 1932, sin que se haya elevado aún a esta Corte Suprema la trans-cripción de los autos que no excederá de veinte y cinco páginas pen-diendo aún de presentarse en la Corte de Distrito la transcripción de la evidencia a virtud de prórrogas que se vienen solicitando para ello;
Por cuanto, aparece también de la moción y de los documentos *999acompañados a la misma que se trata de una acción en. cobro de dinero basada en pagarés que se transcribieron en la demanda y pre-sentaron como prueba en el juicio, suscritos y entregados al deman-dante por el causante de los demandados y no satisfechos a su ven-cimiento, y que emplazados los demandados no contestaron, anotán-dose su rebeldía, celebrándose la vista del pleito con la sola com-parecencia del demandante que presentó prueba de los becbos en que funda su reclamación, dictándose sentencia a su favor el 19 de agosto, 1932;
Por Cuanto, a virtud de lo expuesto no hay duda alguna que se trata de un recurso frívolo que se viene tramitando con negligen-cia aparente:
Por tanto, se declara con lugar la moción y en su consecuencia se desestima el recurso.